\lG\UI-I>UJ[\.)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:18-cv-00220-RSL Document 9 Filed 01/08/19 Page 2 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JANET McLEOD, a single woman,

Plaintiff,
Case No. 2:18-cv-00220-RSL

[BRQBQS-EB] ORDER OF DISMISSAL

V.

LIFE INSURANCE COMPANY OF NORTH
AMERICA, a foreign corporation,

Defendant.

 

The parties having stipulated that PlaintiH’s claims against Defendant Life Insurance
Company of North America in the above-entitled matter be dismissed with prejudice and
without additional fees, costs, or payments of any other sums of any kind or description; and
the Court being fully advised in the premises; now, therefore,

IT IS HEREBY ORDERED that the above-entitled matter be and the same is dismissed

with prejudice and without costs.

DATED: Q\_ 101 20 161
HONORABLE ROBERT S. LASNH{
UNITED STATES DISTRICT COURT IUDGE

STIPULATION AND f'P-RQBQS-ED] ORDER OF LANE POWELLFC
DISMIS SAL - 2 1420 Fm‘H AVENUE, sums 4200
Case NO. 2: 1 8-cv-00220-RSL P-O- BOX 913°2

SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

120192.0178/7528682.1

 

